DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the balancing dome has hook or loop material on the flat side, and loop or hook material is attached inside a round recessed area on the underside of the rigid base for receiving the flat side of the balancing dome must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "a plurality of mat modules" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  (see line 4)
	Claim 1 recites the limitation "a balancing dome" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  (see line 6)
Claim 1 recites the limitation "the bottom" in last line.  There is insufficient antecedent basis for this limitation in the claim. (see line 5)
Claim 2 recites the limitation "the underside" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a round recessed area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the underside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations “the floor” and "the corners" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " mat modules" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the magnets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2, 3, and 6, the phrase “can be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 7 recites the limitation "the bottom surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the bottom surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 recites the limitation "the bottom surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation "the mat modules" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-20 depend therefrom and some of which are separately rejected under 112.
	The following is a statement of reasons for the indication of allowable subject matter:  the configuration of the structures of the base, mat modules, and balancing dome and how the structures cooperate therebetween to form the modular standing board for use with a standing or adjustable height desk.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office action rejections.  The list of supports is as follows: US-10045647-B2 OR US-D876122-S OR US-4491318-A OR US-11172775-B2 OR US-5078393-A OR US-20190380906-A1 OR US-20040198573-A1 OR US-20180133553-A1 OR US-20170291069-A1 OR US-20160256746-A1 OR US-20150238793-A1 OR US-5647830-A OR US-20210113887-A1 OR US-20190091510-A1 OR US-4759542-A OR US-6945920-B1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA E MILLNER/Primary Examiner, Art Unit 3632